Citation Nr: 0423232	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal (variously characterized as "DIC," accrued benefits, 
death pension and burial benefits).  The appellant's husband 
served in the United States Army Reserve with a period of 
active duty for training from November 1958 to May 1959.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's husband did not have active military, 
naval, or air service.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA death benefits have not been met. 38 
U.S.C.A. §§ 101, 5103, 5103A, 5107,  (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board acknowledges that the record on appeal does not 
reflect notice to the appellant of the provisions of the VCAA 
in connection with her current claim for VA death benefits.  
However, the RO did inform the appellant of what evidence was 
necessary to substantiate her claim.  In this regard, the May 
2002 decision as well as the February 2003 Statement of the 
Case and October 2003 Supplemental Statement of the Case 
issued in conjunction with the appellant's appeal clearly 
advised her of the evidence considered, the pertinent laws 
and regulations, and the reasons why her claims were denied.  
In any event, as will be discussed below, the law, and not 
the evidence, is dispositive in this case.  In this regard, 
the resolution of the issue on appeal depends on whether the 
appellant's husband had qualifying service to be considered a 
"veteran."  The appellant has been informed that the 
service department has determined that her spouse did not 
have active service other than for training purposes.  Thus, 
the appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  

Furthermore, as the service department alone is able to 
certify dates of service and VA has certification of military 
service from the service department, no additional 
notification is necessary regarding the information and 
evidence that VA will seek to provide, and the information 
and evidence that the claimant is expected to provide.  All 
such documentation of the appellant's husband's military 
service is associated with the claims file.  Additionally, 
the circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001). 

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
When the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.  


Background and Evidence

The National Personnel Records Center issued a certification 
of military service showing that the appellant's husband had 
active duty for training from November 8, 1958 to May 7,1959.  
The certification also noted that he did not have active 
service other than for training purposes.  His service 
medical records are presumed destroyed by the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
1973, and there were no Surgeon General Office (SGO) records 
available.  

In an October 2002 statement, the appellant indicated that 
her husband did not have a service-connected injury and that 
he had been denied numerous VA benefits, including medical 
treatment, a home loan, school loans, a burial flag, and a 
headstone.  She believed that he was entitled to some type of 
benefit because he had volunteered and served his country.

The certificate of death shows that the appellant's husband 
died on October 23, 1999.   The immediate cause of death was 
listed as congestive heart failure due to chronic renal 
insufficiency.

In a November 2002 statement, the appellant indicated that 
her husband had spent many summers at Camp Shelby in 
Hattiesburg, Mississippi.  She also stated that she had 
provided the name of a relative who had served with her 
husband and may be able to offer additional information.

In her February 2003 substantive appeal, VA Form 9, the 
appellant said that her husband had served in the military 
for many years, as he had volunteered and went to summer camp 
for five or six years during their marriage.  She contended 
that he had been denied numerous VA benefits because his 
records had been burned and that no one had been concerned 
enough to research his records to determine that he had been 
in the military.

In her August 2003 hearing testimony at the RO before a 
Decision Review Officer, the appellant indicated that her 
husband had enlisted in the United States Army Reserve in 
1958 and spent two weeks at camp during the summer each year.  
To her knowledge, he had remained in the reserves during the 
first seven years of their marriage and spent most of his 
time at Camp Shelby in Hattiesburg, Mississippi.  He had also 
been in units in Starkville, Mississippi and Tulepo, 
Mississippi.  Her husband did not have any injuries during 
his periods of training, and he was eventually given a 
headstone and burial flag.  The appellant also contended that 
corrections needed to be made to her husband's service 
records.

In her January 2004 hearing before the Board, the appellant 
again recalled that her husband had served in the Army for 
six months when he first volunteered and that he subsequently 
spent two weeks at Camp Shelby each summer during the first 
seven years of their marriage.  She stated that he did not 
have any disabilities or medical problems during his military 
service.  The appellant also described the long process she 
had gone through to obtain VA benefits and indicated that she 
had recently received a burial flag for her husband.


Law and Analysis

The appellant maintains that her husband had qualifying 
military service for the purpose of establishing her 
eligibility for VA benefits as his surviving spouse.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
As a basic requirement for a grant of VA benefits, a claimant 
must establish that he or she, or the person upon whose 
service benefits are claimed, is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2003).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  In effect, an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status and to be 
entitled to compensation.

Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2003).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of the law.  38 C.F.R. § 3.6 
(d) (4) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by the claimant, such as a DD 214, Certificate of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of VA the document is genuine and 
information contained in it is accurate. 38 C.F.R. § 3.203 
(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. 38 C.F.R. § 3.203(c) 
(2003).  Only service department records can establish if and 
when a person was serving on active duty, active duty for 
training, or inactive duty for training.  Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  The service department's findings are 
binding and conclusive, and VA does not have the authority to 
alter the findings of the service department. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994).

In this case, the service department has indicated that the 
appellant's husband had active duty for training from 
November 1958 to May 1959 and that he did not have any active 
service other than for training purposes.  In other words, 
even though he left home and trained for six months, and 
later attended annual summer camps, those duties were in the 
Army Reserve and did not constitute active duty service.  

An individual on active duty for training in the Reserve may 
still achieve legal status as a veteran.  But in order for 
active duty for training to be characterized as "active 
service" under the law, the evidence must show that the 
appellant's husband was disabled during such training from a 
disease or injury incurred in or aggravated by the line of 
duty.  However, it has not been established and the appellant 
has not contended that her husband was injured during his 
military duties, or that he was service-connected for any 
disability.  Nor has it been contended that he was disabled 
or had died from a disease or injury incurred in or 
aggravated by any period of active duty for training.  In 
this regard, the appellant indicated in an October 2002 
statement that her husband had not been service-connected for 
any injury, and she testified at the January 2004 hearing 
that her husband did not have any disabilities or medical 
problems during his period of service.  Therefore, although 
the appellant's husband clearly served in the United States 
Army Reserve during the period of time that she has 
remembered, from November 1958 to May 1958, this service does 
not constitute active military service.  Accordingly, the 
Board finds that the appellant's husband is not considered a 
"veteran" for the purpose of establishing eligibility to VA 
death benefits.

The Board acknowledges the appellant's contention that 
corrections were needed in her husband's service records.  
However, no evidence from any official source has been 
submitted that contradicts the evidence that her husband had 
only active duty for training between November 1958 and May 
1959.  Findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  Soria, 118 F. 3d at 749.  
If the appellant believes that the certification from the 
service department is in error, her recourse is with the 
service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994).  

The Board has reviewed the entire record in this case and 
acknowledges the assertions of the appellant and her 
representative.  The law and regulations are clear, however, 
that in the absence of evidence establishing that the 
appellant's husband satisfies the definition of a veteran, 
such service does not meet the basic eligibility requirements 
for VA survivor benefits.  Therefore, as the law, and not the 
evidence, is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law. See Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  


ORDER

Entitlement to basic eligibility for VA death benefits is not 
established.  The appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



